393 Mich. 601 (1975)
227 N.W.2d 553
PEOPLE
v.
ELAUIM
Docket No. 55377, (Calendar No. 13).
Supreme Court of Michigan.
Argued January 9, 1975.
Decided April 7, 1975.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Patricia J. Boyle, Principal Attorney, Research, Training and Appeals, and Ronald P. Weitzman, Assistant Prosecuting Attorney, for the people.
State Appellate Defender Office (by Norris J. Thomas, Jr.), for defendant on appeal.
PER CURIAM:
This is an appeal from affirmance by the Court of Appeals of defendant's conviction by a jury of first-degree murder committed in the *602 perpetration of a robbery. MCLA 750.316; MSA 28.548. Prior to a decision of this Court, defendant died.
The judgments of the courts below are hereby ordered vacated. It is further ordered that the matter be remanded to the circuit court and that the indictment be dismissed.[1]
T.G. KAVANAGH, C.J., and T.M. KAVANAGH, SWAINSON, WILLIAMS, M.S. COLEMAN, and J.W. FITZGERALD, JJ., CONCURRED.
LEVIN, J., took no part in the decision of this case.
*603 NOTE: Where possible, a syllabus (headnote), such as this, will be released at the time the opinion is released. This syllabus is not a part of the opinion of the Court but has been written by the Supreme Court Reporter as a summary of the case for the convenience of readers. See United States v Detroit Lumber Company, 200 US 321, 337; 26 S Ct 282; 50 L Ed 499 (1906).
NOTES
[1]  See Durham v United States, 401 US 481; 91 S Ct 858; 28 L Ed 2d 200 (1971), and Hartwell v Alaska, 423 P2d 282 (Alas, 1967).